Opinion filed December 21, 2005 












 








 




Opinion filed December 21, 2005 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00400-CR 
                                                    __________
 
                                  IN RE JEFFREY WAYNE BRAZIEL
 

 
                                         On
Appeal from the 238th District Court
 
                                                        Midland
County, Texas
 
                                        Trial Court Cause No. WR 02699 F 45317
 

 
                                                                   O
P I N I O N
Jeffrey Wayne Braziel
has filed in this court a motion to dismiss his appeal.  The motion is signed by both appellant and
his attorney.  The motion is granted.
The appeal is dismissed.
 
 
PER CURIAM
 
December 21, 2005
Do not publish.  See
TEX. R.
APP. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.